DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. No antecedent basis for surface areas B to E. This claim should depend from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (2016/0151679).  Claim 1, Watanabe discloses a golf ball comprising a core, an envelope layer, an intermediate layer, and cover (table 3, example 1).  The core Shore C surface hardness is greater than the center Shore C hardness by 23.  The intermediate layer is made from high acid ionomers. The surface hardness of the envelope encased sphere (56) is less than the intermediate encased sphere (68).  The intermediate encased sphere (68 Shore D = 100 Shore C) minus the core center hardness (60) is 40. The golf ball deflection is 2.9 mm (table 3, example 1).  Claim 5, the cover thickness (0.8) is less than the intermediate layer thickness (1.08) and the intermediate layer thickness (1.08) is less than the envelope layer thickness (1.3) (example 1).  Claim 6, the core surface hardness (55) is less than the envelope sphere hardness (56), which is less than the intermediate sphere hardness (68), which is greater than the ball surface hardness (59) (example 1).  Claims 7, the intermediate layer has a material hardness of at least 60 Shore D [0096].  Claim 8, the intermediate encased sphere (68 Shore D = 100 Shore C) minus the core center hardness (60) is 40 (example 1).  Claim 9, the envelope layer is one layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (2016/0151679).  Watanabe does not disclose CL1, CL2, CL3, and CL4, but does disclose dimple parameter identical to applicants.  The number of dimples is from 280 to 360 with a surface coverage range (SR) from 60% to 90%. The dimple diameters range from 2.5 to 6.5 mm with a depth from 0.08 to 0.30 mm.  Vo ranges from 0.35 to 0.80 and VR ranges from 0.6% to 1% [0123-0125].  Since the dimple ranges are identical to applicant’s (see pages 24-25 of the instant spec) the clamed ranges for CL1, CL2, CL3, and CL4 may also be the same. However, finding optimal ranges by routine experiment is within the capabilities of one skilled in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



August 10, 2022